Citation Nr: 1754689	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  07-19 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee strain.  

2.  Entitlement to a rating in excess of 10 percent for low back strain prior to February 28, 2012, and a rating in excess of 40 percent from February 28, 2012.  

3.  Entitlement to a rating in excess of 20 percent for status post arthroscopic partial medial meniscectomy with degenerative changes and residual scar of right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1980 to January 1984 and April 1984 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as well as a November 2011 rating decision by the VA Appeals Management Center.

In April 2017, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, as discussed in detail below, the Board finds that there has not been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The April 2017 Board remand instructed the VA examiner to review the prior knee and lumbar spine examinations and opine as to whether the measurements for passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations, and if not, how they would have differed.  Further, the remand directives indicated that if the examiner could not provide any requested opinion without resorting to speculation, the examiner should expressly indicate this and provide a supporting rationale as to why an opinion could not be made without resorting to speculation.  The June 2017 VA examiner indicated that he reviewed the conflicting medical evidence and stated that various providers have varied abilities to perform physical exams and it is well-documented that the reliability of obtaining accurate and reliable exams from claimants is very difficult since they are motivated to maximize claims.  The examiner stated that it would be difficult to provide an opinion on the previous examinations without resorting to mere speculation and that the examination he performed is the only record he could currently deem as most accurate.  

The Board finds the June 2017 VA examiner's reason for not providing a retrospective opinion is inadequate because he did not provide a complete rationale for his reason nor indicate whether the current findings existed during the period of the previous examinations.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).  An addendum opinion with supporting rationale in compliance with the prior remand directives is warranted.

Further, in Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) essentially held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  The June 2017 VA examiner stated that there was objective evidence of pain on passive range of motion testing of the right knee, pain on non-weight bearing testing of the right knee, pain on passive range of motion testing of the left knee, and pain on non-weight bearing testing of the left knee.  In addition, he indicated that there was objective pain on passive range of motion testing of the back and pain on non-weight bearing testing of the back.  However, the VA examination report does not include range of motion testing for pain on passive movement, in weight-bearing, or in nonweight-bearing.  As such, pursuant to Correia, the Veteran must be provided an adequate VA examination to include range of motion testing on active and passive motion and in weight bearing and non-weight bearing conditions.

On remand, any additional private or VA treatment records in existence relevant to the Veteran's claim should be identified and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his bilateral knee and lumbar spine disabilities.  The claims folder, AND A COPY OF THIS REMAND, should be made available to and reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.  The examiner is requested to address the following:

(a) Provide the ranges of motion testing for pain on both active and passive motion as well as in weight-bearing and in nonweight-bearing states for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that such testing is not necessary in this case, the examiner should clearly explain why that is so.

In reporting the range of motion, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.

The examiner is also to indicate whether there would be additional functional impairment during flare-ups.  The additional functional impairment during flare-ups in terms of the degree of additional range of motion loss, if at all possible.

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

(b) Review the prior lumbar spine examinations and opine as to whether the above requested measurements for passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations in December 2005, May 2008, January 2016 and June 2017, and if not, how they would have differed.

(c) Provide the ranges of motion testing for pain on both active and passive motion as well as in weight-bearing and in nonweight-bearing states for the right and left knees.  If the examiner is unable to conduct the required testing or concludes that such testing is not necessary in this case, the examiner should clearly explain why that is so.

In reporting the range of motion, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.

The examiner is also to indicate whether there would be additional functional impairment during flare-ups.  The additional functional impairment during flare-ups in terms of the degree of additional range of motion loss, if at all possible.

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

(d) Review the prior knee examinations and opine as to whether the above requested measurements for passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations in April 2005, December 2005, May 2008, January 2016 and June 2017, and if not, how they would have differed.

Comprehensive rationales must be provided for the opinions rendered.  In doing so, a discussion of the pertinent findings mentioned in the body of this remand would be most helpful to the Board.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.  Examples include: additional information would be needed to provide the necessary opinion (in which case, the examiner should identify the additional information needed) or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




